         Case: 4:19-cv-00062-DAS Doc #: 26 Filed: 03/05/21 1 of 4 PageID #: 763




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

RICHARD YOUNG                                                                                 PLAINTIFF

v.                                                            CIVIL ACTION NO. 4:19-CV-62-DAS

COMMISSIONER OF SOCIAL SECURITY                                                             DEFENDANT

                            ORDER GRANTING MOTION FOR FEES

        Richard Young filed this civil action on April 24, 2019, to appeal the Commissioner’s

denial of disability benefits. Docket 1. This court entered an Order remanding this case to the

Social Security Administration on March 23, 2020. Docket 19. On April 3, 2020, this court

granted the plaintiff an award of attorney’s fees totaling $6,875.39 under the Equal Access to

Justice Act (EAJA) for 34.04 hours of attorney time. Docket 22.

        On February 12, 2021, counsel for the plaintiff filed a motion for attorney’s fees under

42 U.S.C. § 406(b)(1). Docket 23. Counsel reports that the plaintiff was successful on remand in

obtaining an award of past-due benefits and seeks an award of attorney’s fees for services

performed in Federal District Court in the amount of $10,952.74. Id.

        The Agency withheld a total of $18,680.13, twenty-five percent (25%) of the total of the

plaintiff’s past-due benefits, to pay her representative. Id. at 13 Counsel states the $10,952.74

requested in the instant motion constitutes a portion of the 25% fee for work before the agency

and federal court which altogether totals $18,680.13. Id. at 2 (the $18,680.13 amount is

comprised of a $6,000.00 fee for work performed at the administrative level; a $10,952.74 fee

under § 406(b)(1) for services performed in Federal District Court; and $1,727.391 in EAJA fees

which has already been awarded).


1
  Counsel explains that despite receiving an EAJA award of $6,875.39, $5,148 was set aside for a child
support debt the plaintiff owed. Id. at 6. Therefore, “the plaintiff has thus received the benefit of his EAJA
         Case: 4:19-cv-00062-DAS Doc #: 26 Filed: 03/05/21 2 of 4 PageID #: 764




        In its response, the Commissioner declines to assert a position on the or reasonableness of

counsel’s motion for fees “as he is not the true party in interest” and submits the issue for

resolution by the court. Docket 24.

        Under § 406(b), when a court “renders a judgment favorable to a claimant ... who was

represented before the court by an attorney,” the court may award “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the

claimant is entitled by reason of such judgment.” Culbertson v. Berryhill, 139 S. Ct. 517, 522,

202 L. Ed. 2d 469 (2019) (quoting 42 U.S.C. § 406(b)(1)(A)).2 “A contingency fee agreement to

pay twenty-five percent of any past-due benefits awarded may set the amount of the Section

406(b) award so long as the amount is reasonable under the facts of the case.” Bays v. Comm'r of

Soc. Sec., No. 3:15CV00053-JMV, 2017 WL 6499248, at *1 (N.D. Miss. Dec. 19, 2017) (citing

Gisbrecht v. Barnhart, 535 U.S. 789, 807-08 (2002)).3 Fees under both § 406(b) and the EAJA

are recoverable, however, the attorney must refund the lesser fee to the claimant. Id.

        While § 406(b) does not contain a specific time period for the filing of a request for

attorney's fees, Federal Rule of Civil Procedure 54(d)(2) requires that the motion be filed “no


fee and been awarded that fee since said fee has been utilized on his behalf for the Child Support debt due
to Mississippi Dept. of Human Services.” Id. at 2-3.
2
  “[T]he 25% cap applies only to fees for representation before the court, not the agency.” Culbertson v.
Berryhill, 139 S. Ct. 517, 522, 202 L. Ed. 2d 469 (2019).
3
  In Gisbrecht, the Supreme court noted:
         Courts that approach fee determinations by looking first to the contingent-fee agreement, then
         testing it for reasonableness, have appropriately reduced the attorney's recovery based on the
         character of the representation and the results the representative achieved. If the attorney is
         responsible for delay, for example, a reduction is in order so that the attorney will not profit from
         the accumulation of benefits during the pendency of the case in court. If the benefits are large in
         comparison to the amount of time counsel spent on the case, a downward adjustment is similarly
         in order. In this regard, the court may require the claimant's attorney to submit, not as a basis for
         satellite litigation, but as an aid to the court's assessment of the reasonableness of the fee yielded
         by the fee agreement, a record of the hours spent representing the claimant and a statement of the
         lawyer's normal hourly billing charge for noncontingent-fee cases.
Id. at 807-08, 122 S. Ct. at 1828, 152 L.Ed.2d 996 (internal citations and footnotes omitted).
        Case: 4:19-cv-00062-DAS Doc #: 26 Filed: 03/05/21 3 of 4 PageID #: 765




later than 14 days after entry of judgment.” Pierce v. Barnhart, 440 F.3d 657, 663 (5th Cir.

2006). It is within the court’s discretion to expand the deadline beyond 14 days; therefore, even

if a request is made more than 14 days after the district court’s order granting remand, a motion

for attorney's fees can be timely when filed after the Agency awards benefits to the claimant on

remand. Tate v. Colvin, No. 3:13CV904-DPJ-FKB, 2016 WL 744474, at *2 (S.D. Miss. Feb. 23,

2016) (citing Pierce v. Barnhart, 440 F.3d at 664). The instant motion was filed on February 12,

2021, less than one month after the SSA advised counsel and Mr. Young as to the amount of

benefits he would be receiving. Docket 23 at 9. The court therefore finds that counsel’s request

for fees was made within a reasonable time.

       Finding that an award of fees is appropriate, the court now turns to whether the amount

requested is proper. Section 406(b) instructs courts to evaluate the reasonableness of fees yielded

by attorney-client contingent-fee agreements, acting as an “independent check” on § 406(b)

requests to assure that they satisfy the statutory requirement of yielding a “reasonable result” in

particular cases. Gisbrecht v. Barnhart, 535 U.S. at 807-09. Counsel’s request for a total of

$10,952.74 from fees withheld from the Agency from the plaintiff’s past-due benefits would

result in an effective rate of $372.57 per hour for the 34.04 hours of reasonable work expended

by counsel before this court.

       Following analysis in Bays v. Commissioner, the court evaluates the following factors in

determining whether this fee is reasonable. Bays v. Comm'r of Soc. Sec., 2017 WL 6499248

(N.D. Miss. Dec. 19, 2017). The court first considers that counsel has presented a contingency-

fee agreement signed by the plaintiff, wherein the plaintiff acknowledges that her attorney will

seek payment of attorney fees from past-due benefits awarded for representing her in federal

court. Second, the court notes that counsel successfully argued the plaintiff’s case before this
         Case: 4:19-cv-00062-DAS Doc #: 26 Filed: 03/05/21 4 of 4 PageID #: 766




court and on remand before the Agency. Third, the Fifth Circuit and district courts in this Circuit

have acknowledged the high risk of loss inherent in Social Security appeals. Id. at *2 (citing

Jeter v. Astrue, 622 F.3d 371, 379 & n. 9 (5th Cir. 2010)). Fourth, the plaintiff’s counsel is an

experienced Social Security attorney and there is no indication of undue delay in the record on

his part. Finally, the § 406(b) fee requested amounts to approximately 6.8% of the plaintiff’s

past-due benefits. This amount is within the statutory limit imposed by § 406(b)(1)(A).

        Plaintiff’s counsel is due to receive $10,952.74, as bargained for in the employment

contract. For the foregoing reasons, the plaintiff's Motion for Award of Attorney Fees under 42

U.S.C.§ 406(b)(1) is GRANTED. Plaintiff’s counsel is awarded $10,952.74, which is to be paid

from the plaintiff’s past-due benefits withheld by the Agency. Because the plaintiff’s counsel

credited the amount of the EAJA fees amount she already received in seeking this award, the

remaining balance of the plaintiff’s past-due benefits withheld by the Agency shall be paid to the

plaintiff.

        SO ORDERED, this the 5th day of March, 2021.

                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
